Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
All (102 and 103) rejetcions are withdrawn, and claims 1, 2, 4 and 5 are allowed in view of the amendments to claim 1, applicant’s arguments regarding the involvement of TRPV1 activation in visceral pain in subjects having infantile colic taught by Savino (see pages 6-7 of Remarks filed on 02/17/2022), and further in view of applicant’s specification stating surprising property of Lactobacillus reuteri  to reduce sponatneous and/or induced TRPV1 activation through dorsal root ganglion and modulation of GI tract pain signalling (see for example, specification paragraphs [0114], [0149] and [0127]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KADE ARIANI/Primary Examiner, Art Unit 1651